Case 6:19-cv-00532-ADA Document 15-4 Filed 11/12/19 Page 1 of 23




                     EXHIBIT 1
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 1 ofPage 2 of 23#: 1805
                                                               22 PageID



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 UNILOC  USA,    INC.,                   UNILOC      §
 LUXEMBOURG, S.A.,                                   §
                                                     §   CIVIL ACTION NO. 2:17-CV-00258-JRG
                                                     §
                   Plaintiffs,                       §
                                                     §
 v.                                                  §
                                                     §
 APPLE INC.,                                         §
                                                     §
                   Defendant.

                             MEMORANDUM ORDER AND OPINION

           Before the Court is Defendant Apple Inc.’s Motion to Transfer Venue to the Northern

District of California (Dkt. No. 25). This Motion is brought pursuant to 28 U.S.C. § 1404(a).

Having considered the Parties’ arguments and for the reasons set forth below, the Court finds that

the Motion should be and hereby is GRANTED. It is therefore ORDERED that the above-

captioned case be transferred to the Northern District of California.

      I.      BACKGROUND

              A. The Parties

           Plaintiff Uniloc USA, Inc. is a Texas corporation and has maintained offices in Plano since

2007 and in Tyler since 2009. (Dkt. No. 30 at 2–3.) Defendant Apple Inc. (“Apple”) is a California

corporation with a principal place of business in the Northern District of California. (Dkt. No. 25

at 1.)

              B. Procedural History

           On April 3, 2017, Plaintiffs Uniloc USA, Inc. and Uniloc Luxembourg, S.A. (“Uniloc”)

filed suit against Apple, alleging infringement of U.S. Patent Nos. 9,414,199; 8,838,976; and
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 2 ofPage 3 of 23#: 1806
                                                               22 PageID



8,239,852. (Dkt. No. 1.) On June 16, 2017, Apple filed this Motion to Transfer Pursuant to §

1404(a) (“Motion to Transfer”). (Dkt. No. 25.) Five days later, Apple filed a Motion for Leave to

Propound Venue Discovery (“Motion to Propound”). (Dkt. No. 27.) In its Motion to Propound,

Apple asserted that Uniloc’s representations in its § 1404(a) briefing in this case (and in prior cases

before this Court) appeared “inconsistent with a host of public evidence.” (Id. at 1.) Apple

specifically directed the Court’s attention to discrepancies with respect to the residences of Uniloc

Luxembourg S.A.’s CEO and Uniloc USA, Inc.’s president. (Dkt. No. 44 at 1–2.)

       On July 21, 2017, this Court granted Apple’s Motion to Propound, allowing for limited

discovery in the form of a four-hour deposition and responses to pre-approved interrogatories. (Id.)

The Court also granted Apple and Uniloc leave to file supplemental briefs related to venue, after

such discovery was completed. (Id. at 4.) The Court held a hearing on the instant Motion on

October 27, 2017. (Dkt. No. 88.)

             C. Uniloc’s Representations and Contradictions

                     1. Uniloc’s Representations

       Uniloc made the following representations in its § 1404(a) briefing prior to venue

discovery:

       Uniloc represented that its principal place of business is in Plano, Texas. (Dkt. No. 30 at 2;

Dkt. No. 30-7, Burdick Decl. ¶ 7.) According to Uniloc’s Response, Mr. Craig Etchegoyen, the

CEO of Uniloc Luxembourg S.A., and Mr. Sean Burdick, Uniloc USA, Inc.’s president and general

counsel, have resided in Kona, Hawaii and Plano, Texas, respectively, “since well before [the date

of the Complaint].” (Dkt. No. 30 at 2.) Mr. Etchegoyen specifically represented in his declaration

in this case that as of April 3, 2017, he has not resided or maintained a residence in the State of

California. (Dkt. No. 36 at 1.) Similarly, according to Uniloc, Mr. Burdick does not live or work

in California. (Dkt. No. 43 at 2 n.3 (“Oddly, Apple also repeats its erroneous assertion that Uniloc’s

                                                  2
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 3 ofPage 4 of 23#: 1807
                                                               22 PageID



IP counsel lives and works in California. As stated in the Declaration of Uniloc’s IP counsel, Sean

Burdick, he resides and works in Plano, Texas.”) (citations omitted).) Uniloc also represented that

in April 2017, it had “only one” full-time employee, Tanya Kiatkulpiboone, working out of its

Irvine, California office. (Dkt. No. 30-7, Burdick Decl. ¶ 10.)

       In addition to Mr. Burdick, Uniloc identified two potential witnesses who work at its Plano

office: Sharon Seltzer and Kristina Pangan. (Dkt. No. 30 at 8; Dkt. No. 30-7, Burdick Decl. ¶ 12.)

Uniloc made similar representations in its response to a § 1404(a) motion in another case before

this Court, Uniloc v. Apple, Case No. 2:16-cv-638 (“Apple 1”). Response to Motion to Change

Venue, Uniloc v. Apple, Case No. 2:16-cv-638, Dkt. No. 21, at 8 (E.D. Tex. Nov. 29, 2016)

(“Uniloc’s declarant identifies three potential party witnesses who work at its Plano office (its

President Mr. Burdick, Sharon Seltzer and Kristina Pangan).”). In its Reply (Dkt. No. 40), Apple

argued that Uniloc’s identification of Sharon Seltzer and Christina Pangan as party witnesses

carried no weight because in Apple 1, after this Court denied Apple’s motion to transfer under §

1404(a), Uniloc later represented to Apple that Ms. Seltzer and Ms. Pangan had “relatively little

information to provide.” (Dkt. No. 40-2, Ex. 33 at 29 (“Kris Pangan and Sharon Setzler [sic] each

have relatively little information to provide. As such, Uniloc recommends that you withdraw their

notices.”).) However, in its Sur-Reply (Dkt. No. 43) to the instant Motion, Uniloc insisted that Ms.

Seltzer and Ms. Pangan “have some relevant knowledge” in this case. (Dkt. No. 43 at 5 (“As Uniloc

only has four full-time employees, three of which are based in Plano, it should not be surprising

that Ms. Seltzer and Ms. Pangan have some relevant knowledge of Uniloc’s business.”) (citations

omitted).)

       In addition to witnesses, Uniloc represented it has “physical documents relating to the

patents asserted in this case” at its Plano office. (Dkt. No. 30-7, Burdick Decl. ¶ 11.) In its Response



                                                   3
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 4 ofPage 5 of 23#: 1808
                                                               22 PageID



(Dkt. No. 3) and Sur-Reply (Dkt. No. 43), Uniloc did not explain what types of documents were

stored in its Plano office. (Id.) Uniloc has made these same representations with respect to Uniloc’s

witnesses and relevant documents before the Court in multiple cases. See, e.g., Response to Motion

to Change Venue, Uniloc v. Apple, Case No. 2:16-cv-638, Dkt. No. 21 (E.D. Tex. Nov. 29, 2016);

Declaration of Sean Burdick in Support of Plaintiff’s Opposition to Defendant VoxerNet LLC’s

Motion to Transfer Venue, Uniloc USA, Inc., et. al v. Voxernet LLC, Case No. 2:16-cv-644, Dkt.

No. 21-1, ¶ 11 (E.D. Tex. Oct. 10, 2016); Declaration of Sean Burdick in Support of Plaintiff’s

Opposition to Defendant’s Motion to Transfer Venue to the Northern District of California, Uniloc

USA, Inc., et. al v. Huawei Enterprise Inc., 6:16-cv-99, Dkt. No. 28-1, ¶ 12 (E.D. Tex. July 22,

2016).

                      2. Facts Revealed After Venue Discovery

         After the Court ordered venue discovery, responses to Apple’s interrogatories and Sean

Burdick’s 30(b)(6) deposition revealed the following facts about Uniloc’s witnesses, places of

business, and relevant documents:

         Uniloc has three offices: a Plano, Texas office, a Tyler, Texas office, and a Newport Beach,

California office (relocated from its prior Irvine, California office). (Dkt. No. 60-1, Ex. A at 47:14–

20, 57:4–10, 94:1–10.) Although Uniloc asserted on multiple occasions that Mr. Etchegoyen and

Mr. Burdick have not resided or maintained a residence in the State of California as of April 3,

2017, and filed signed declarations affirming such representations in this case, Mr. Burdick

testified in its 30(b)(6) deposition that Mr. Etchegoyen currently maintains a residence in Newport

Beach. (Dkt. No. 60-1, Ex. A at 160:3–16.) Mr. Etchegoyen uses the single-family residence in

Newport Beach “when he is doing business in Orange County.” (Id. at 160:15–16.) He has owned

this property “at least since 2010.” (Id. at 160:3–7.) Since 2017, Mr. Etchegoyen has spent about

twenty percent of his time in either Newport Beach or Irvine, California. (Dkt. No. 60-2, Ex. B at
                                                  4
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 5 ofPage 6 of 23#: 1809
                                                               22 PageID



2.) Similarly, since 2015, Mr. Burdick has spent only “about 1/3 of his time in Plano, Texas.” (Id.)

The remainder of his time is spent in Boise, Idaho, Newport Beach, California, and Irvine,

California. (Id.) Although Uniloc originally stated that it had “only one” full-time employee, Tanya

Kiatkulpiboone, in Irvine, California, 1 (Dkt. No. 30 at 2), discovery has revealed that Mr. Drake

Turner, Uniloc Luxembourg’s chief financial officer, resides and works in southern California,

albeit from home rather than Uniloc’s Irvine and Newport Beach offices. (Dkt. No. 60-1, Ex. A at

153:2–154:11.) Mr. Turner, who prepares Uniloc’s financial documents and negotiates terms with

lending companies that have security interests in Uniloc’s patents, is in a position to have relevant

and material information in this case. (Dkt. No. 60-1, Ex. A at 153:2–25 (“He negotiates terms

with companies like Fortress that lend money.”); Order Denying Motion to Change Venue, Uniloc

v. Google, Case No. 2:16-cv-566, Dkt. No. 75, at 7 (E.D. Tex. May 15, 2017) (“Fortress, located

in the Northern District of California, has a security interest in all three [of Uniloc’s] asserted

patents.”).) 2

         In 2016, Uniloc’s CEO represented to Chief Judge Clark that “Uniloc USA has two

headquarters,” the office in Plano and the office presently located in Newport Beach (that was

relocated from Irvine). (Dkt. No. 25, Ex. 5 ¶ 2.) In its Response (Dkt. No. 30), Uniloc vehemently

insisted that Uniloc’s principal place of business is only in Plano, Texas. (Dkt. No. 30 at 1–2

(“Although Uniloc has been based in Plano for years, Apple attempts to exaggerate Uniloc’s ties

to California.”).) 3 However, discovery has expanded the Court’s understanding of the use and

implementation of Uniloc’s Newport Beach office. According to Mr. Burdick:


1
  Ms. Kiatkulpiboone, one of the prosecuting attorneys of the patents-in-suit, currently resides in Napa, California,
which is in the Northern District of California. (Dkt. No. 60-1, Ex. A at 50:10–19.)
2
  In addition to Mr. Turner, an additional Uniloc Luxembourg board member, Mr. Chad Meisinger, resides in southern
California. (Dkt. No. 60-1, Ex. A at 59:6–17.)
3
  When asked why Mr. Etchegoyen represented that Uniloc had a headquarters in California in a signed declaration in
2016, Mr. Burdick testified that Mr. Etchegoyen “has dozens of documents to sign every day, and my belief is and my
testimony today is that he just simply didn’t scrutinize [the declaration] as closely as he should have before authorizing

                                                            5
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 6 ofPage 7 of 23#: 1810
                                                               22 PageID



         A. The Newport Beach office is primarily an executive office for meetings, in-
            person meetings, [and] phone conferences. We discuss at the executive levels
            the business of the company, both Uniloc USA business and Uniloc
            Luxembourg business.

(Dkt. No. 60-1, Ex. A at 47:14–25.) Despite Mr. Burdick’s assertion that Uniloc does not have a

principal place of business in southern California, he admitted that Uniloc has held around 100

“top-level strategy meetings” in southern California in the last three years alone. (Id. at 54:8–

55:11.) During these meetings, Uniloc strategizes both “for whom [Uniloc] acquires patents,” and

how to “negotiate and prepare for negotiations with outside counsel with other factions that do due

diligence for us.” (Id. at 54:20–55:10.) In addition to these management meetings, Uniloc

Luxembourg’s CEO holds monthly meetings in southern California with its CFO. (Id. at 175:4–

13.) Uniloc’s Newport Beach office “is primarily an executive office,” used for meetings to discuss

“at the executive levels the business of the company, both Uniloc USA business and Uniloc

Luxembourg business.” (Id. at 47:18–25.)

         Discovery has revealed that there are no full-time employees working out of Uniloc’s Plano

office with knowledge of information relevant to case. Mr. Burdick, who spends approximately

one-third of his time in Plano, does not work full-time out of Uniloc’s Plano office. (Motion

Hearing, October 27, 2017, Dkt. No. 98 (“Hearing Tr.”) at 27:9–14 (“[Mr. Burdick] indicated he

spends as much of his time in California, roughly, as he does [in the Eastern District of Texas].

Second reason he’s not a full-time Uniloc employee is that he doesn’t actually spend all his

working time at Uniloc. Mr. Burdick . . . runs a private law practice up in Boise, Idaho, and devotes

about as much of his time to that as he spends [] in this district.”).) In addition, Ms. Pangan and

Ms. Seltzer do not have information relevant to this case. Despite Uniloc’s earlier representation


outside counsel to attach his signature to it.” (Dkt. No. 60-1, Ex. A at 71:1–25 (“[T]his statement about two
headquarters, which is nonsense, is now rearing its ugly head again. And, you know, all I can testify to is that it’s an
error.”).)

                                                           6
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 7 ofPage 8 of 23#: 1811
                                                               22 PageID



in its Sur-Reply that Ms. Seltzer and Ms. Pangan “have some relevant knowledge of Uniloc’s

business,” (Dkt. No. 43 at 5), Uniloc failed to identify either employee as a Uniloc employee

“whom Uniloc contends has information relevant to the Patents-in-Suit or to Uniloc’s claims in

this case” in its Responses to Apple’s Interrogatories (Dkt. No. 60-2, Ex. B at 1–2). When

questioned on Ms. Pangan’s work, Mr. Burdick admitted that Ms. Pangan’s role as a patent

paralegal for Uniloc is limited to tasks such as “filing documents” and preparing “shell responses.”

(Dkt. No. 60-1, Ex. A at 45:5–21.) Ms. Pangan is not involved in analyzing “the substance of

responses to office actions,” analyzing the “substance of claim amendments,” or the “drafting of

claims.” (Id. at 45:17–21.)

        Finally, the documents that Uniloc has continuously represented are “relevant, physical

documents” are not solely available from its Plano office. (Dkt. No. 30 at 7.) Uniloc has three

categories of documents related to the patents-in-suit or to this case: (1) patent prosecution history

files; (2) prior art files in the same general technology fields as the patents-in-suit; and (3) Uniloc’s

settlement agreements in prior cases with similar patented technologies. (Dkt. No. 60-1, Ex. A at

93:5–94:10.) During Uniloc’s 30(b)(6) deposition, Mr. Burdick admitted that Uniloc’s patent

prosecution history files and prior art files in this case do not contain “anything substantive beyond

what’s contained in [Public] Pair,” the Patent and Trademark Office’s website that “allows the

general public to access and download copies of the prosecution histories for patents.” (Id. at 95:1–

23, 107:12–22.) Ultimately, Uniloc’s patent prosecution and prior art files are hard copy files,

maintained in Plano, that “more or less mirror” the files readily available on Public PAIR. (Id. at

94:3–24.) Approximately ninety-five percent of the prior art that Uniloc stores in its “prior art

library” was originally acquired in electronic form. (Id. at 119:11–15.)




                                                   7
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 8 ofPage 9 of 23#: 1812
                                                               22 PageID



         In addition, the electronic versions of the prosecution histories for Uniloc’s patents-in-suit

are kept on a file server located in Irvine, California. (Id. at 103:8–104:6.) The electronic version

of Uniloc’s library of settlement agreements are similarly located on the file server in Irvine. (Id.

at 128:5–13.) The Irvine file server contains certain directories or areas that are accessible only to

Uniloc Luxembourg employees, as well as areas that are only accessible to Uniloc USA

employees. (Id. at 145:10–19.)

   II.      LEGAL STANDARD

         Section 1404(a) provides that “[f]or the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district or division where it

might have been brought.” 28 U.S.C. § 1404(a). However, a motion to transfer venue should only

be granted upon a showing that the transferee venue is “clearly more convenient” than the venue

chosen by the plaintiff. In re Nintendo Co., 589 F.3d 1194, 1197 (Fed. Cir. 2009); In re Genentech,

Inc., 566 F.3d 1388, 1342 (Fed. Cir. 2009).

         The first inquiry when analyzing a case’s eligibility for § 1404(a) transfer is “whether the

judicial district to which transfer is sought would have been a district in which the claim could

have been filed.” In re Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004) (“Volkswagen I”). Once

that threshold is met, courts analyze both public and private factors relating to the convenience of

parties and witnesses, as well as the interests of particular venues in hearing the case. See Humble

Oil & Ref. Co. v. Bell Marine Serv., Inc., 321 F.2d 53, 56 (5th Cir. 1963); In re Nintendo Co., Ltd.,

589 F.3d at 1198. The private factors are: (1) the relative ease of access to sources of proof; (2)

the availability of compulsory process to secure the attendance of witnesses; (3) the cost of

attendance for willing witnesses; and (4) all other practical problems that make trial of a case easy,

expeditious, and inexpensive. Volkswagen I, 371 F.3d at 203. The public factors are: (1) the

administrative difficulties flowing from court congestion; (2) the local interest in having localized
                                                   8
      Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG       Document
                        Document       15-412/22/17
                                 104 Filed   Filed 11/12/19 Page
                                                     Page 9 of    10 of 23#: 1813
                                                               22 PageID



interests decided at home; (3) the familiarity of the forum with the law that will govern the case;

and (4) the avoidance of unnecessary problems of conflict of laws or in the application of foreign

law. Volkswagen I, 371 F.3d at 203. These factors are to be decided based on “the situation which

existed when suit was instituted.” Hoffman v. Blaski, 363 U.S. 335, 343 (1960). Though the private

and public factors apply to most transfer cases, “they are not necessarily exhaustive or exclusive,”

and no single factor is dispositive. In re Volkswagen of Am., Inc., 545 F.3d 304, 314–15 (5th Cir.

2008) (“Volkswagen II”).

          In the Fifth Circuit, the plaintiff’s choice of venue has not been considered a separate factor

in this analysis. Volkswagen II, 545 F.3d at 314–15. However, “[t]he Court must also give some

weight to the plaintiffs’ choice of forum.” Atl Marine Const. Co. v. U.S. Dist. Court for W. Dist.

Of Texas, 134 S. Ct. 568, 581 n.6 (2013) (citing Norwood v. Kirkpatrick, 349 U.S. 29, 32 (1955)).

“Plaintiffs are ordinarily allowed to select whatever forum they consider most advantageous

(consistent with jurisdictional and venue limitations), [and the Supreme Court has] termed their

selection ‘the plaintiff’s venue privilege.’” Id. at 581 (citing Van Dusen v. Barrack, 376 U.S. 612,

635 (1964)). In the Fifth Circuit, the “venue privilege” contributes to the defendant’s elevated

burden of proving that the transferee venue is “clearly more convenient” than the transferor venue.

Volkswagen II, 545 F.3d at 315; Nintendo, 589 F.3d at 1200; In re TS Tech USA Corp., 551 F.3d

1315, 1319 (Fed. Cir. 2008).

   III.      ANALYSIS

          The Court will examine each of the applicable private and public factors listed above,

addressing the Parties’ specific arguments where applicable.




                                                    9
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 10 Page  11 of 23#: 1814
                                                             of 22 PageID



            A. The Suit Could Have Been Brought in the Northern District of California

        The parties do not dispute that this action could have been brought in the Northern District

 of California. Thus, the threshold requirement for a § 1404(a) transfer has been satisfied.

            B. Private Interest Factors

                      1. Relative Ease of Access to Sources of Proof

        When considering the relative ease of access to sources of proof, a court looks to where

 documentary evidence, such as documents and physical evidence, are stored. Volkswagen II, 545

 F.3d at 316. Relevant evidence in patent cases often comes from the accused infringer and may

 weigh in favor of transfer to that location. Genentech, 566 at 1345.

        Uniloc asserts that it has physical documents relating to the patents-at-issue in its Plano

 office. (Dkt. No. 30-7, Burdick Decl. ¶ 11.) However, the vast majority of Uniloc’s documents are

 publicly available on the PTO’s Public PAIR website. (Dkt. No. 60-1, Ex. A at 107:7–22, 118:2–

 24.) Uniloc’s physical documents in Plano consist of prosecution history, prior art, and settlement

 documents. (Id. at 93:5–94:10.) Uniloc’s prosecution history records for the provisional patent

 applications in this case do not contain “anything substantive[]” beyond what is reflected in the

 publicly available versions of those file histories on PAIR. (Id. at 95:4–23, 107:17–22.) In addition,

 approximately ninety-five percent of the Uniloc’s prior art documents are cited in some form of

 patent office prosecution, downloaded from PAIR. (Id. at 107:7–16, 118:13–24, 119:11–22 (“Q.

 Can you ballpark for me the proportion of the prior art in Uniloc’s prior art library that it originally

 acquired in electronic form? A. It’s probably that same 95 percent approximation.”).) The

 remaining documents, Uniloc’s settlement documents, are not publicly available. However, all of

 Uniloc’s physical documents in Plano are also electronically stored in Uniloc’s file server, located

 in Irvine, California. (Id. at 103:8–104:6.)



                                                   10
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 11 Page  12 of 23#: 1815
                                                             of 22 PageID



        Although the Internet and the availability of online storage have significantly lightened the

 relative inconvenience of transporting large amounts of documents across the country, the physical

 accessibility to sources of proof remains a private interest factor to be considered. Until the

 appellate courts address this reality, trial courts must continue to apply this factor consistent with

 current precedent. See Volkswagen II, 545 F.3d at 316; In re TS Tech USA Corp., 551 F.3d 1315,

 1320–21 (Fed. Cir. 2008); Genentech, 566 F.3d at 1345–46. Accordingly, this Court must give

 Uniloc’s Plano documents some weight, regardless of their availability online and through their

 servers. However, Uniloc’s Plano documents are not the only physical documents relevant to this

 inquiry.

        Uniloc’s infringement case relates to Apple’s Maps destination-prediction functionality,

 Apple’s iOS software update process, and Apple’s use of Unique Device Identifiers (“UDIDs”).

 (Dkt. No. 1 at 2–13; Dkt. No. 25-1, Michael Jaynes Decl. ¶ 6.) The electronic and paper records

 of these technologies are located in or near Cupertino, California, within the Northern District of

 California. (Dkt. No. 25-1, Michael Jaynes Decl. ¶ 7.) Documents concerning the marketing of the

 accused technologies in the United States all reside in or near Cupertino. (Id. ¶ 14.) In addition,

 physical alleged prior art, such as Google’s Google Now technology and its corresponding

 products, are likely in the Northern District of California. (Dkt. No. 25 at 7 (“[T]he relevant Google

 Now source code and design documents, and sample products running Google Now (such as the

 Nexus 4 phone and Nexus 10 tablet) are likely located there.”); Dkt. No. 25-21, Ex. 19, D. Hoffman

 Decl. ISO Google’s Mtn. to Transfer ¶¶ 6, 12.) Uniloc argues that Apple maintains “an admittedly

 ‘massive’ 1.1 million square feet facility in Austin, Texas at which it could also download

 documents from its California headquarters.” (Dkt. No. 64 at 1.) For the same reasons that this

 Court must give Uniloc’s physical documents in Plano some weight, regardless of the relative



                                                  11
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 12 Page  13 of 23#: 1816
                                                             of 22 PageID



 inconvenience of downloading electronic copies from a website or Uniloc’s servers, this Court

 must give weight to Apple’s physical documents and relevant physical prior art technologies

 situated in the Northern District of California. See Genentech, 566 F.3d at 1345–46 (rejecting the

 district court’s argument that the physical location of relevant documents is somewhat antiquated

 in the era of electronic storage and transmission “because it would render this factor superfluous”).

        Although Apple argues that it “identified a much greater volume of documents in the

 Northern District than Uniloc did here,” this evidence does not support a finding that this factor

 favors transfer. (Dkt. No. 40 at 3.) The Federal Circuit has stated that “[i]n patent infringement

 cases, the bulk of the relevant evidence usually comes from the accused infringer. Consequently,

 the place where the defendant’s documents are kept weighs in favor of transfer to that location.”

 Genentech, 566 F.3d at 1345 (quoting Neil Bros. v. World Wide Lines, Inc., 425 F. Supp. 2d 325,

 330 (E.D.N.Y. 2006)). However, as other courts have noted, a rigid application of this isolated

 statement from Genentech “would seem to require the transfer of every patent infringement action

 from the district of the victim to the district where the defendant is located, a patently absurd

 result.” Choon’s Design, LLC v. Larose Indus., LLC, No. 13-13569, 2013 WL 5913691, at *3

 (E.D. Mich. Nov. 1, 2013). Taking the Federal Circuit’s statement in Genentech to its extreme

 would result in a transfer analysis where, in almost every patent case, an accused infringer would

 have a built-in factor weighing in its favor. This should not be the proper result. Rather, when

 considered in its proper context, the statement simply provides another piece of helpful guidance

 to consider when evaluating this factor in the ordinary transfer analysis. In Genentech, the Federal

 Circuit explained that all of the defendant’s documents were housed in the transferee venue, while

 no evidence whatsoever was housed in the transferor venue. Genentech, 566 F.3d at 1345. When

 considered in light of the other transfer factors, the circuit court concluded that the plaintiff’s



                                                  12
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 13 Page  14 of 23#: 1817
                                                             of 22 PageID



 chosen venue had “no connection to any of the witnesses or evidence relevant to the cause of

 action.” Id. at 1340–41. The same kind of a tenuous connection with the transferor venue does not

 exist in this case.

         Applying the law to the facts of this case, the Court finds that this factor is neutral. Uniloc

 has documents housed in this District, and Apple has documents in California. Uniloc’s physical

 documents relating to prior art and settlement are likely relevant to the Parties’ invalidity and

 damages positions in this case, and Apple’s prior art and marketing physical documents are likely

 relevant to the Parties’ infringement and invalidity positions. Although the relative volume of

 documents may tilt in favor of defendants in some cases, such as Genentech, it does not do so here,

 where the transferor District contains a substantial number of physical sources of proof.

                       2. Availability of Compulsory Process

         This factor instructs the Court to consider the availability of compulsory process to secure

 the attendance of witnesses, particularly non-party witnesses whose attendance may need to be

 secured by a court order. Volkswagen II, 545 F.3d at 316. A district court’s subpoena power is

 governed by Federal Rule of Civil Procedure 45. For purposes of § 1404(a), there are three

 important parts to Rule 45. See VirtualAgility, Inc. v. Salesforce.com, Inc., No. 2:13-cv-00011-

 JRG, 2014 WL 459719, at *4 (E.D. Tex. Jan. 31, 2014) (explaining 2013 amendments to Rule 45).

 First, a district court has subpoena power over witnesses that live or work within 100 miles of the

 courthouse. Fed. R. Civ. P. 45(c)(1)(A). Second, a district court has subpoena power over residents

 of the state in which the district court sits—a party or a party’s officer that lives or works in the

 state can be compelled to attend trial, and nonparty residents can be similarly compelled as long

 as their attendance would not result in “substantial expense.” Fed. R. Civ. P. 45(c)(1)(B)(i)–(ii).

 Third, a district court has nationwide subpoena power to compel a nonparty witness’s attendance



                                                   13
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 14 Page  15 of 23#: 1818
                                                             of 22 PageID



 at a deposition within 100 miles of where the witness lives or works. Fed. R. Civ. P. 45(a)(2),

 45(c)(1).

        Apple has named multiple third-party witnesses residing within the Northern District of

 California who are said to have worked on asserted prior art. (Dkt. No. 25 at 8; Dkt. No. 25-27,

 Ex. 25.) Apple argues that these witnesses all worked on technology related to the functionalities

 asserted in Uniloc’s patents-at-issue, and that all of these witnesses are subject to either the

 absolute or trial subpoena power of the Northern District of California. (Dkt. No. 25 at 8–10.)

 Apple has specifically identified each non-party witness it plans to call to trial, explained why that

 witness’s testimony would be material and relevant to the case, and has submitted evidence before

 this Court as to the current locations of such witnesses. (Id.; Dkt. No. 25-27, Ex. 25.) Further,

 Apple identified Ms. Kiatkulpiboone, a prior Uniloc employee currently residing in the Northern

 District of California, as one of the prosecuting attorneys on the patents-in-suit. (Dkt. No. 60 at 4;

 Dkt. No. 25-13, Ex. 11 at 2.) Ms. Kiatkulpiboone is subject to the absolute subpoena power of the

 Northern District. Although Uniloc argues that “all substantive papers” for the patents-in-suit were

 signed by Mr. Burdick, Ms. Kiatkulpiboone, as the prosecuting attorney, likely has information

 relevant to the issue of infringement or invalidity. Genentech, 566 F.3d at 1344 (“The petitioners

 have identified witnesses relevant to those issues of [inequitable conduct, infringement, and

 invalidity,] and the identification of those witnesses weighs in favor of transfer.”).

        In contrast, Uniloc has not named any third-party witnesses residing within the Eastern

 District of Texas with information “material or relevant” to the case. (Dkt. No. 30 at 9–11; Dkt.

 No. 43 at 2–3; Dkt. No. 64 at 3–4.) Uniloc’s only reference to any potential third-party witnesses

 are those “several former employees” referenced in Mr. Burdick’s declaration. (Dkt. No. 30-7,

 Burdick Decl. ¶ 14.) However, Uniloc does not even identify what relevant information such



                                                  14
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 15 Page  16 of 23#: 1819
                                                             of 22 PageID



 witnesses would have. (Id.); Genentech, 566 F.3d at 1343 (“A district court should assess the

 relevance and materiality of the information the witness may provide.”). Rather, Uniloc generally

 asserts that these witnesses have “historical knowledge regarding Uniloc’s business.” (Id.) In fact,

 Uniloc has not disputed Apple’s assertion that Uniloc failed to present evidence of any third-party

 witness within this District with “relevant and material information” to this litigation. (Dkt. No.

 25 at 10; Dkt. No. 30 at 9–11; Dkt. No. 43 at 2–3; Dkt. No. 64 at 3–4.)

        Based on such evidence, the Court finds that this factor weighs in favor of transfer.

                      3. Cost of Attendance for Willing Witnesses

        “The convenience of the witnesses is probably the single most important factor in a transfer

 analysis.” Genentech, 566 F.3d at 1342. “When the distance between an existing venue for trial of

 a matter and a proposed venue under § 1404(a) is more than 100 miles, the factor of inconvenience

 to witnesses increases in direct relationship to the additional distance to be travelled.” Id. at 1343

 (citing Volkswagen II, 545 F.3d at 317).

        Uniloc has only one party witness who resides within the Eastern District of Texas: Mr.

 Sean Burdick. Although Uniloc has represented, both in this case and in prior cases, that it has

 three potential witnesses working from its Plano office, discovery has revealed that Uniloc does

 not consider two of the three witnesses to have relevant information. (Dkt. No. 60-2, Ex. B at 1–

 2.) Indeed, the record reflects that Uniloc has been aware of the actual number of relevant witnesses

 residing in the Eastern District of Texas for some time, despite contradictory representations.

 Compare (Dkt. No. 40-2, Ex. 33 at 29 (“Kris Pangan and Sharon Setzler [sic] each have relatively

 little information to provide. As such, Uniloc recommends that you withdraw their notices.”)), with

 (Dkt. No. 30 at 8 (“In any event, Uniloc’s declarant identifies three potential party witnesses who

 work at its Plano office (its President Mr. Burdick, Sharon Seltzer and Kristina Pangan).”)), and

 (Dkt. No. 30-7, Burdick Decl. ¶ 12 (“In addition to myself[, Sean Burdick,] there are two other
                                                  15
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 16 Page  17 of 23#: 1820
                                                             of 22 PageID



 employees, Sharon Seltzer and Kristina Pangan, who work full-time at Uniloc’s Plano, Texas

 office who have knowledge regarding Uniloc’s day-to-day businesses.”)), and Declaration of Sean

 Burdick in Support of Plaintiff’s Opposition to Defendant VoxerNet LLC’s Motion to Transfer

 Venue, Uniloc USA, Inc., et. al v. VoxerNet LLC, Case No. 2:16-cv-644, Dkt. No. 21-1, ¶ 11 (E.D.

 Tex. Oct. 10, 2016) (“[T]here are two other employees, Sharon Seltzer and Kristina Pangan, who

 work full-time at Uniloc’s Plano, Texas office who have knowledge regarding Uniloc’s business

 and royalties received by Uniloc from licensing its patents.”), and Declaration of Sean Burdick in

 Support of Plaintiff’s Opposition to Defendant’s Motion to Transfer Venue to the Northern District

 of California, Uniloc USA, Inc., et. al v. Huawei Enterprise Inc., 6:16-cv-99, Dkt. No. 28-1, ¶ 12

 (E.D. Tex. July 22, 2016) (“[T]here are two other employees, Sharon Seltzer and Kristina Pangan,

 who work full-time at Uniloc’s Plano, Texas office who have knowledge regarding royalties

 received by Uniloc from its licensing activities.”), and Declaration of Sean Burdick in Support of

 Plaintiff’s Opposition to Defendant’s Motion to Transfer Venue to the Northern District of

 California, Uniloc USA, Inc., et. al v. Tangome, Inc., 6:16-cv-380, Dkt. No. 19-1, ¶ 12 (E.D. Tex.

 July 22, 2016) (“[T]here are two other employees, Sharon Seltzer and Kristina Pangan, who work

 full-time at Uniloc’s Plano, Texas office who have knowledge regarding royalties received by

 Uniloc from its licensing activities.”).

        The Court finds such contradictory representations troubling, particularly because they are

 not isolated exceptions. Mr. Burdick, Uniloc’s only party witness residing within the Eastern

 District of Texas, does not spend the majority of his time in the Plano office. (Dkt. No. 60-2, Ex.

 B at 2.) Mr. Burdick spends equally as much time in Plano, as he does in Boise, Idaho and in

 southern California. (Id.) In addition, Mr. Etchegoyen spends about twenty percent of his time in

 either Newport Beach or Irvine, California and owns a residence in Newport Beach, which he uses



                                                 16
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 17 Page  18 of 23#: 1821
                                                             of 22 PageID



 when he “is doing business in Orange County.” (Id.; Dkt. No. 60-1, Ex. A at 160:15–16.) Both Mr.

 Burdick and Mr. Etchegoyen have held around one hundred “top-level strategy meetings” in

 southern California, for Uniloc business purposes. (Dkt. No. 60-1, Ex. A at 54:2–55:11.) Mr.

 Etchegoyen separately travels to southern California every month to meet with Mr. Turner, Uniloc

 Luxembourg S.A.’s CFO. (Dkt. No. 60-1, Ex. A at 47:18–25.) All of these facts fly in the face of

 Uniloc’s prior representations: that Uniloc had only one full-time employee, Tanya

 Kiatkulpiboone, working at its office in Irvine, California as of April 2017 (Dkt. No. 30-7, Burdick

 Decl. ¶ 10); 4 that Mr. Etchegoyen has lived in Hawaii since well before the filing date of the

 Complaint and does not maintain a residence in California (Dkt. No. 30 at 12); 5 and that Mr.

 Burdick does not work in California (Dkt. No. 43 at 2 n.3 “Apple also repeats its erroneous

 assertion that Uniloc’s IP counsel lives and works in California.”); 6 and that Apple “attempts to

 exaggerate Uniloc’s ties to California” (Dkt. No. 30 at 1–2). 7 The Court finds that these Uniloc

 witnesses, witnesses that likely have information relevant to the case, would incur at least the same

 amount of inconvenience traveling to the Eastern District of Texas as they would to the Northern



 4
   Mr. Turner, Uniloc Luxembourg S.A.’s CFO, and Mr. Meisinger, another Uniloc board member, both reside and
 work in southern California. (Dkt. No. 60-1, Ex. A at 59:6–11, 153:2–154:11.) Uniloc’s failure to note that it has
 multiple employees residing and working in southern California, albeit from home and not from Uniloc’s Irvine office,
 is misleading, given that travel within California is more convenient than travel from southern California to the Eastern
 District of Texas.
 5
   Mr. Etchegoyen owns a single-family residence in Newport Beach which he uses “when he is doing business in
 Orange County,” and spends about twenty percent of his time in either Newport Beach or Irvine, California. (Dkt. No.
 60-1, Ex. A at 160:3–16.)
 6
   Mr. Burdick testified in his deposition that he spends approximately one-third of his time in Newport Beach or Irvine,
 California, and has participated in approximately one-hundred executive meetings in southern California. (Dkt. No.
 60-2, Ex. B at 2; Dkt. No. 60-1, Ex. A at 54:8–15.)
 7
   Mr. Burdick testifying that at Uniloc USA’s southern California meetings:

          [W]e acquire patents. We do due diligence on these acquisitions. We strategize in preparation for
          our negotiations with parties, both, you know, for whom we acquire patents and we negotiate and
          prepare for negotiations with outside counsel with other factions that do due diligence for us.
          They’re top-level strategy meetings.”

 (Dkt. No. 60-1, Ex. A at 54:20–55:11.)


                                                           17
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 18 Page  19 of 23#: 1822
                                                             of 22 PageID



 District of California. Furthermore, Ms. Kiatkulpiboone, a prosecuting attorney of the patent-in-

 suit, would incur substantially more inconvenience traveling to the Eastern District of Texas as

 she now resides in the Northern District of California. (Dkt. No. 60-1, Ex. A at 50:10–19.)

        On the other hand, Apple has identified nine party witnesses that have relevant knowledge

 with respect to the accused products, six of whom are engineers. (Dkt. No. 25 at 11–12.) Uniloc

 argues that it would be unnecessary for all six of the engineer witnesses to testify at trial, and that

 “in reality, “Apple needs one or, at most two, engineers at trial.” (Dkt. No. 30 at 12.) However,

 Apple explains that all of its witnesses are necessary to this case because “Uniloc’s complaint

 asserts three unrelated patents against at least five separate pieces of Apple software (Maps,

 iTunes, iCloud, the App Store, and iOS software updates).” (Dkt. No. 40 at 4.) Each party witness

 has a different position, each related to one of the multiple accused functionalities. (Dkt. No. 25 at

 11–12 (describing each party witness’s position at Apple, ranging from an “Apple Software

 Engineering Manager for the Maps Predictions and Extensions team” to the “Engineering Manager

 on Apple’s iOS Restore Team” to “an Apple Senior Software Engineer who is knowledgeable

 about Apple’s UDID and how it is generated”).) Apple’s counsel “personally interviewed” the

 engineers who work on the accused functionalities, and represented that the identified party

 witnesses are the witnesses who can offer testimony in support of Apple’s non-infringement case.

 (Hearing Tr. at 8:5–23.) Uniloc responds that it is willing to take the videotape deposition of

 Apple’s party witnesses for use at trial in this Court. (Dkt. No. 43 at 3.) However, it is improper to

 discount a party’s stated desire to present live witness testimony even when deposition testimony

 is available. See, e.g., McDowell v. Blankenship, 759 F.3d 847, 852 (8th Cir. 2014) (“While live

 witness testimony is axiomatically preferred to depositions, particularly where credibility is a

 central issue, Rule 32(a)(4) balances that preference against the practical need for some testimony



                                                   18
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 19 Page  20 of 23#: 1823
                                                             of 22 PageID



 in situations where live testimony is impracticable.” (citations omitted)). Apple has represented

 that it is Apple’s intention to bring these witnesses in-person to testify to the jury. (Hearing Tr. at

 9:18–25 (“It’s not our intention to present them via videotape, and it’s not our intention to—to

 make representations to you and then not provide these witnesses.”).) In addition, even if the Court

 entertained Uniloc’s assertion that “[a]t most, three engineers would be required at trial in this

 case,” Apple’s three engineer witnesses and three additional party witnesses are more than

 Uniloc’s one party witness, who only resides part-time in the Eastern District of Texas.

         Uniloc separately argues that Apple’s Austin campus likely includes “numerous witnesses

 having knowledge relevant to this case,” and that could “conveniently attend trial in this Court.”

 (Dkt. No. 30 at 8.) However, Apple has provided unrebutted evidence that none of the engineers

 or teams working on the accused functionalities work out of Apple’s Austin campus. (Dkt. No.

 25-1, Michael Jaynes Decl. ¶¶ 7–13 (“As described below, no Apple employees who work on the

 functionalities described above are located in Texas.”).) Indeed, Uniloc’s own initial disclosures

 do not list any Apple Austin employees as potentially having relevant information. (Hearing Tr. at

 33:3–25 (“And nowhere on Uniloc’s initial disclosures is there anyone listed as potentially having

 relevant information who’s located in Texas . . . every single person that they put on here has got

 California after their [] location.”).)

         Apple has named multiple party and non-party witnesses residing within the Northern

 District of California, while Uniloc has named only one employee who resides part-time in the

 Eastern District of Texas. Having considered the weight of the evidence, discussed herein, the

 Court finds that this factor weighs in favor of transfer.

                       4. All Other Practical Problems

         “Practical problems include those that are rationally based on judicial economy.

 Particularly, the existence of duplicative suits involving the same or similar issues may create
                                                   19
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 20 Page  21 of 23#: 1824
                                                             of 22 PageID



 practical difficulties that will weigh heavily in favor or against transfer.” Eolas Techs., Inc. v.

 Adobe Sys., Inc., 6:09-cv-446, 2010 WL 3835762 (E.D. Tex. Sept. 28, 2010), aff’d In re Google,

 Inc., 412 Fed. Appx. 295 (Fed. Cir. 2011). The Court agrees with the Parties that this factor is

 neutral. (Dkt. No. 25 at 13–14; Dkt. No. 30 at 13.)

            C. Public Interest Factors

                      1. The Administrative Difficulties Flowing From Court Congestion

        “To the extent that court congestion is relevant, the speed with which a case can come to

 trial and be resolved may be a factor.” Genentech, 566 F.3d at 1347. Though the statistics vary

 slightly by source, this Court has consistently found that median time to trial in this District is

 several months faster than the Northern District of California. See, e.g., ContentGuard Holdings,

 Inc. v. Amazon.com, Inc., 2:13-cv-1112, 2015 WL 1885256, at *10 (E.D. Tex. Apr. 24, 2015);

 ContentGuard Holdings, Inc. v. Google, Inc., No. 2:14-cv-61 (Dkt. No. 38) (E.D. Tex. Apr. 16,

 2014) (“The six-month difference in median time, though not substantial, is not negligible.”).

 Accordingly, the Court finds that this factor weighs slightly against transfer.

                      2.Local Interest in Having Localized Interests Decided at Home

        Apple argues that the Northern District of California has a greater local interest in this

 dispute than the Eastern District of Texas. Apple contends that the Northern District has a “strong

 local interest” in this case because the cause of action calls into question “the work and reputation

 of several individuals residing in or near that district.” (Dkt. No. 25 at 14 (quoting In re Hoffman-

 La Roche Inc., 587 F.3d 1333, 1336 (Fed. Cir. 2008).) However, this District similarly has an

 interest in protecting the intellectual property rights of its residents. See ThinkTank One Research,

 LLC v. Energizer Holdings, Inc., No. CV M-15-0389, 2015 WL 4116888, at *3 (E.D. Tex. July 7,

 2015). Regardless of the number of Uniloc’s employees in comparison to Apple’s employees,

 Uniloc has maintained offices in this District since 2007 and has had its principal place of business

                                                  20
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 21 Page  22 of 23#: 1825
                                                             of 22 PageID



 in this District since April 2012. (Dkt. No. 30-7, Burdick Decl. ¶ 7.) As a Texas corporation with

 multiple office locations within the Eastern District of Texas, Uniloc has an equally proportional

 connection to this District. Such connection should not be disoriented by focusing on the disparity

 in size of these different corporations.

           Thus, given that both this District and the Northern District of California have localized

 interests in these cases, the Court finds that this factor is neutral.

                          3. Avoidance of Unnecessary Conflicts of Law

           The Court agrees with the parties that there are no conflict-of-law issues apparent in this

 case. This factor is also neutral.

                          4. The Familiarity of the Forum with the Governing Law

           The Court agrees with the parties that both courts are equally familiar with patent law. The

 final public factor is neutral.

     IV.      CONCLUSION

           While five of these factors are neutral, two favor transfer, and one disfavors transfer, the

 Court finds that the significant number of both party and non-party witnesses in California have

 shown that the convenience of the witnesses weighs strongly in favor of transfer. This is especially

 true where Uniloc has no such witnesses in the Eastern District of Texas. In fact, the majority of

 Uniloc’s relevant party witnesses reside at least part-time within the State of California, within the

 Northern District of California’s subpoena power. Ultimately, this tips the scales in this particular

 case towards transfer. 8

           For the reasons stated above, Apple’s Motion to Transfer Venue (Dkt. No. 25) is

 GRANTED.


 8
   Having considered the relevant factors, the Court is of the opinion that Apple has satisfied its “significant burden”
 to show good cause as to why this case should be transferred. Volkswagen II, 545 F.3d at 315 n.10.

                                                          21
       Case 6:19-cv-00532-ADA
Case 2:17-cv-00258-JRG        Document
                        Document        15-4
                                 104 Filed    Filed 11/12/19
                                           12/22/17  Page 22 Page  23 of 23#: 1826
                                                             of 22 PageID




        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 22nd day of December, 2017.




                                               ____________________________________
                                               RODNEY GILSTRAP
                                               UNITED STATES DISTRICT JUDGE




                                       22
